In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2076
JUSTIN HERRERA,
                                                   Plaintiff-Appellee,
                                 v.

TERESA CLEVELAND,
SAMUEL DIAZ, and ENRIQUE MARTINEZ,
                                             Defendants-Appellants.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 18-CV-6846 — Thomas M. Durkin, Judge.
                     ____________________

    ARGUED DECEMBER 1, 2020 — DECIDED AUGUST 6, 2021
                ____________________

   Before SYKES, Chief Judge, and BRENNAN and SCUDDER,
Circuit Judges.
    BRENNAN, Circuit Judge. Justin Herrera, an Illinois state
prisoner, filed a 42 U.S.C. § 1983 action against three correc-
tional officers of the Cook County Jail for failing to protect
him from assault and denying him prompt medical care. In
his timely filed original complaint, Herrera named each of the
defendants “John Doe” as a nominal placeholder until he
2                                                     No. 20-2076

could ascertain the proper identities of the officers. Herrera
then twice amended his complaint to include their actual
names—but did so outside of the two-year limitations period.
    The officers moved to dismiss Herrera’s claim as time
barred, and the district court denied that motion. Reasoning
that suing “John Doe” defendants constituted a “mistake” un-
der Federal Rule of Civil Procedure 15(c)(1)(C)(ii), the district
court concluded that Herrera’s amended complaint “related
back” to his original complaint. The officers then filed this in-
terlocutory appeal. Because knowingly suing a John Doe de-
fendant is not a “mistake” within the meaning of Rule 15(c),
we reverse the district court’s judgment.
                                 I
    On October 25, 2016, Herrera—then a pretrial detainee at
the Cook County Jail in Chicago—was physically assaulted
by a group of detainees while temporarily placed together in
a holding cell. 1 A fellow detainee accosted Herrera, accused
him of affiliation with a rival gang, and threatened him. As
the situation intensified, Herrera alerted the correctional of-
ficers by banging on the door and calling for help. A correc-
tional officer approached the cell to observe the situation,
brushed off Herrera’s warnings, and walked away. Shortly af-
ter, the aggressive detainee and eight others attacked Herrera,
severely injuring him. Only after the assault did a correctional
officer open the door and remove Herrera from the holding
cell. Herrera then waited two hours before correctional




    1  We gather these facts from Herrera’s second amended complaint
filed on December 10, 2019.
No. 20-2076                                                                   3

officers took him to the jail’s health service facility and an ad-
ditional six hours before they transported him to a hospital.
    On October 9, 2018, seventeen days before the limitations
period was set to expire, 2 Herrera filed a pro se complaint
against three correctional officers assigned to monitor the
holding cell on the day of his assault. He claimed the officers
deliberately ignored his calls for help and denied him prompt
medical care, in violation of the Fourteenth Amendment’s
Due Process Clause. Not knowing the proper identities of the
officers, Herrera named each of the three defendants “John
Doe” as a nominal placeholder. Two months later, the district
court published an order, adding Cook County Sheriff
Thomas Dart as a nominal defendant and directing the U.S.
Marshal to serve Dart. In that order, the district court denied
Herrera’s motion for attorney representation and urged him
to “identify and name the real parties in interest as soon as
possible in order to avoid potential statute of limitations prob-
lems.” After Dart waived service in January 2019, Herrera
moved for an extension of time to complete service. The dis-
trict court responded with an order informing Herrera that
Dart had waived service and that “[a]t this time, no action on
the part of Plaintiff is required.”
    In April 2019, Herrera sent two letters to Dart, with copies
to the court, seeking information about the identities of the
correctional officers on duty on the day of his assault. He re-
quested the “name, badge number, and the rank” of the

    2 Section 1983 provides a federal cause of action, but the forum state’s
personal injury law determines the length of the statute of limitations.
Wallace v. Kato, 549 U.S. 384, 387–88 (2007); see Lewis v. City of Chicago, 914
F.3d 472, 478 (7th Cir. 2019). In Illinois, the limitations period for personal-
injury torts is two years. 735 ILL. COMP. STAT. 5/13-202.
4                                                 No. 20-2076

officers assigned to supervise the holding cell “on 10/25/16
during the 7am–3pm shift.” Dart subsequently provided in-
formation that allowed Herrera to identify the last names of
two officers listed in the incident report containing infor-
mation about Herrera’s assault. The district court appointed
counsel to represent Herrera on May 28, 2019. Then on Octo-
ber 3, 2019, Herrera amended his complaint, naming Teresa
Cleveland and Samuel Diaz as two of the three John Doe de-
fendants. After further discovery, Herrera identified Enrique
Martinez as the third John Doe officer and added him as a de-
fendant in the second amended complaint on December 10,
2019.
    The officers moved to dismiss the complaint, asserting
that Herrera’s claims were time barred. Although the officers
acknowledged that Herrera filed his original complaint
within the applicable limitations period of two years, they ar-
gued that Herrera did not identify all three defendants until
more than a year after the limitations period had run.
Herrera’s amended complaint, the officers continued, did not
“relate back” to the date when he filed his original complaint
because naming John Doe defendants is not a “mistake” un-
der Federal Rule of Civil Procedure 15(c)(1)(C)(ii). What is
more, the officers contended that equitable tolling cannot save
Herrera’s § 1983 action because he failed to exercise reasona-
ble diligence in pursuing his claims.
   The district court disagreed. It explained that Herrera’s
second amended complaint related back to his timely filed
original complaint because naming a John Doe defendant
constituted a mistake within the meaning of Rule 15(c). In do-
ing so, the district court recognized circuit precedent observ-
ing that naming a John Doe defendant is not a mistake. See
No. 20-2076                                                    5

Hall v. Norfolk Southern Railway Co., 469 F.3d 590, 596 (7th Cir.
2006). But Hall, the district court emphasized, stood “incon-
sistent” with the Supreme Court’s more recent holding in
Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 555–57 (2010), in
which the Court concluded that suing a similarly named (but
wrong) corporate entity was a “mistake.” Then citing other
unpublished decisions in our circuit, the district court here
concluded that Krupski “serve[d] to overrule Hall” and that
“amendments identifying previously unidentified defend-
ants relate back to the timely filed original complaint.” So it
denied the officers’ motion to dismiss without addressing the
equitable tolling question.
    Following that decision, the oﬃcers moved to certify an
interlocutory appeal under 28 U.S.C. § 1292(b) on the question
of whether naming a John Doe defendant in lieu of an actual
defendant constitutes a “mistake” under Rule 15(c). The dis-
trict court granted the motion, and this court accepted the of-
ﬁcers’ interlocutory appeal. We review de novo the district
court’s denial of a motion to dismiss on statute of limitations
grounds. Smith v. City of Chicago, 3 F.4th 332, 335 (7th Cir.
2021).
                               II
    Under Rule 15(c)(1)(C), an amendment to a pleading that
“changes the party or the naming of the party against whom
a claim is asserted” relates back to the date of the original
pleading so long as: (1) the amendment asserts a claim or de-
fense arising out of the same conduct, transaction, or
occurrence as the original complaint; (2) “within the period
provided by Rule 4(m),” the party added by amendment “re-
ceived such notice of the action that it will not be prejudiced
in defending on the merits”; and (3) the added party “knew
6                                                     No. 20-2076

or should have known that the action would have been
brought against it, but for a mistake concerning the proper party’s
identity.” (emphasis added). This appeal concerns the third
point—whether naming a John Doe defendant constitutes a
mistake concerning the identity of the proper party.
    This court has previously recognized that Rule 15(c)’s
“mistake” clause does not apply when the plaintiff “simply
lacks knowledge of the proper defendant.” Hall, 469 F.3d at
596. In Hall, a plaintiff timely sued the wrong corporation and
later moved to amend the complaint to add the proper de-
fendant. Id. at 593. By the time he filed a motion to amend, the
limitations period had expired, so the plaintiff could amend
the complaint only if it related back to his original pleading.
Id. The plaintiff argued that his failure to name the correct cor-
poration was a mistake concerning the proper party’s identity
under Rule 15(c). Id.
    Not so, said this court. We rejected the plaintiff’s argu-
ment and concluded that “[a] plaintiff’s ignorance or misun-
derstanding about who is liable for his injury” does not satisfy
Rule 15(c)’s mistake requirement. Id. at 596. This court analo-
gized the plaintiff’s case with John Doe cases, noting that in
both scenarios the parties “did not know who to name as
defendants before the limitations periods expired.” Id. Elabo-
rating on this point, this court emphasized that a plaintiff
naming a John Doe defendant “because he does not know
who harmed him” is not a mistake under Rule 15(c). Id. Our
circuit has long adhered to this “John Doe rule.” See, e.g.,
Gomez v. Randle, 680 F.3d 859, 864 n.1 (7th Cir. 2012) (noting
that in a John Doe case, a “plaintiff’s lack of knowledge about
a defendant’s identity is not a ‘mistake’ within the meaning of
Federal Rule of Civil Procedure 15(c)”); Worthington v. Wilson,
No. 20-2076                                                     7

8 F.3d 1253, 1257 (7th Cir. 1993) (explaining that a plaintiff’s
“lack of knowledge” as to the defendants’ identities does not
amount to “a mistake in their names”); Wood v. Worachek, 618
F.2d 1225, 1230 (7th Cir. 1980) (stating that Rule 15(c) “does
not permit relation back where … there is a lack of knowledge
of the proper party”).
    Herrera argues Krupski undermined this longstanding
rule. Other courts in this circuit—including the district court
here—have done the same, suggesting Krupski essentially
overruled our circuit precedent implicating the John Doe sce-
nario. See, e.g., Miller v. Panther II Transp., Inc., No. 17-cv-
04149-JMS-TAB, 2018 WL 3328135, at *6 (S.D. Ind. July 6, 2018)
(concluding that “inadequate knowledge can constitute a mis-
take”); Haroon v. Talbott, No. 16-cv-04720, 2017 WL 4280980,
at *7 (N.D. Ill. Sept. 27, 2017) (same); White v. City of Chicago,
No. 14-cv-3720, 2016 WL 4270152, at *15–17 (N.D. Ill. Aug. 15,
2016) (reasoning that Krupski applies in the John Doe context);
Brown v. Deleon, No. 11 C 6292, 2013 WL 3812093, at *6 (N.D.
Ill. July 18, 2013) (“Krupski supports that inadequate
knowledge and lack of full information regarding a defend-
ants’ identity satisfies the mistake requirement for Rule
15(c)(1)(C).”).
    In Krupski, the Supreme Court examined whether Rule
15(c)(1)(C) allowed amended pleadings to relate back when
the plaintiff mistakenly sued a subsidiary, only to later realize
that she meant to sue its parent corporation. 560 U.S. at 543–
44. Holding that the plaintiff made a “mistake” allowing her
pleadings to relate back, the Court explained that whether an
amended pleading relates back depends on “what the pro-
spective defendant knew or should have known” and “not
what the plaintiff knew or should have known.” Id. at 548. In
8                                                     No. 20-2076

reaching this conclusion, the Court defined mistake as “[a]n
error, misconception, or misunderstanding; an erroneous be-
lief,” id. (alteration in original) (quoting BLACK’S LAW
DICTIONARY 1092 (9th ed. 2009)), and further described the
word to include “‘a misunderstanding of the meaning or
implication of something’; ‘a wrong action or statement pro-
ceeding from faulty judgment, inadequate knowledge, or
inattention’; ‘an erroneous belief’; or ‘a state of mind not in
accordance with the facts.’” Id. (quoting WEBSTER’S THIRD
NEW INTERNATIONAL DICTIONARY 1446 (2002)).
   The Court in Krupski then delineated the scope of “mis-
take” for purposes of Rule 15(c). A plaintiff’s “deliberate but
mistaken choice,” the Court noted, does not entirely foreclose
an amendment from relating back under Rule 15(c)(1)(C). Id.
at 549. That is because “a plaintiff might know that the
prospective defendant exists but nonetheless harbor a misun-
derstanding about his status or role,” leading that plaintiff to
mistakenly “sue a different defendant based on that misim-
pression.” Id. Still, the Court made clear that a plaintiff’s
deliberate choice to sue one party over another while “fully
understanding factual and legal differences” between them is
“the antithesis of making a mistake concerning the proper
party’s identity.” Id.
    Contrary to several district courts in our circuit, we do not
read Krupski as a sea change in the handling of John Doe
claims. True, it is difficult to reconcile the result in Hall (not a
John Doe case) with Krupski, but that does not change Hall’s
persuasiveness in its discussion of John Doe cases. Krupski
simply did not alter the definition of mistake under Rule
15(c). For three reasons, we hold that naming a John Doe
No. 20-2076                                                    9

defendant does not constitute a “mistake” within the meaning
of Rule 15(c)(1)(C)(ii).
    First, naming a defendant as John Doe in the complaint is
not based on an error, misconception, misunderstanding, or
erroneous belief. Nor is it “a mere slip of the pen.” Joseph v.
Elan Motorsports Techs. Racing, 638 F.3d 555, 560 (7th Cir. 2011)
(internal quotation marks omitted). Rather, it is a deliberate
choice. As the officers point out, a plaintiff naming a John Doe
defendant sues “a fictitious individual in lieu of a real
person.” That is, the plaintiff names a John Doe defendant
knowing full well the factual and legal differences between
the nominal defendant and the proper defendant. Such an in-
tentional and informed decision cannot amount to a mistake.
    Second, a John Doe case and Krupski are different in kind.
Whereas the plaintiff in Krupski had no idea she lacked
knowledge of the proper defendant’s identity, Herrera sued
John Doe defendants fully aware that he lacked adequate in-
formation to ascertain the correctional officers’ identities. Put
differently, the plaintiff in Krupski did not know what she did
not know; Herrera did know what he did not know. The Court
in Krupski did not address the John Doe scenario presented in
this case.
    Third, the definition of “mistake” under Rule
15(c)(1)(C)(ii) does not extend to a John Doe scenario. The dis-
trict court here relied on its previous decision in White, 2016
WL 4270152, at *15–20, to conclude that a plaintiff’s inade-
quate knowledge of the defendant’s identity constitutes a
mistake. In that case, the district court pointed to the second-
ary definition cited in Krupski, which defined mistake as “a
wrong action or statement proceeding from faulty judgment,
inadequate knowledge, or inattention.” Krupski, 560 U.S. at
10                                                  No. 20-2076

548–49 (quoting WEBSTER’S THIRD NEW INTERNATIONAL
DICTIONARY 1446 (2002)). Highlighting that portion of Krupski,
the district court in White reasoned that “[b]y referencing ‘in-
adequate knowledge’ the Supreme Court implied that its rea-
soning applied to a John Doe pleading.” 2016 WL 4270152, at
*16.
    But this reading isolates the phrase “inadequate
knowledge” from its context and misconstrues Krupski by
omitting the first half of the Webster’s definition. Krupski does
not treat “inadequate knowledge” and “mistake” as the same.
Based on the full secondary definition cited in that case, it is
the “wrong action” stemming from “inadequate knowledge”
that amounts to a mistake. Krupski, 560 U.S. at 548–49. The
district court’s selective reading elides the difference between
a lack of knowledge and an action undertaken due to a lack
of knowledge. This distinction is critical. Naming a John Doe
defendant as a nominal placeholder is not a wrong action pro-
ceeding from inadequate knowledge; it is a proper action on
account of inadequate knowledge.
    In sum, suing a John Doe defendant is a conscious choice,
not an inadvertent error. Krupski neither overruled nor under-
mined our circuit’s treatment of the John Doe issue. And
many of our sister circuits share our position post-Krupski.
See, e.g., Ceara v. Deacon, 916 F.3d 208, 213 (2d Cir. 2019) (ob-
serving that Krupski did not abrogate or reconfigure the
court’s previous decision in which it held “an amendment to
replace a John Doe defendant is made not to correct a mistake
but to correct a lack of knowledge and is therefore not a mis-
take under Rule 15(c)(1)(C)” (internal quotation marks omit-
ted)); Winzer v. Kaufman Cnty., 916 F.3d 464, 471 (5th Cir. 2019)
(affirming a grant of summary judgment on statute of
No. 20-2076                                                    11

limitations grounds because “[f]ailing to identify individual
defendants cannot be characterized as a mistake”); Heglund v.
Aitkin Cnty., 871 F.3d 572, 579 (8th Cir. 2017) (concluding that
naming a John Doe defendant is not a “mistake”). Because
Herrera’s second amended complaint cannot relate back to
the date of his original complaint under Rule 15(c)(1)(C), it is
untimely.
    Herrera’s case does not necessarily end here. As he argued
in the district court and does so again on appeal, the doctrine
of equitable tolling may apply. Equitable tolling halts the lim-
itations clock “when a litigant has pursued his rights dili-
gently but some extraordinary circumstance prevents him
from bringing a timely action.” Xanthopoulos v. United States
Dep’t of Lab., 991 F.3d 823, 831 (7th Cir. 2021) (internal quota-
tion marks omitted); see Farzana K. v. Indiana Dep’t of Educ., 473
F.3d 703, 705 (7th Cir. 2007) (noting that equitable tolling
“deals with situations in which timely ﬁling is not possible
despite diligent conduct”). And it is the plaintiﬀ’s burden to
show “he diligently pursued the claim and some extraordi-
nary circumstances prevented him from ﬁling his complaint
within the statute of limitations.” Sparre v. United States Dep’t
of Lab., 924 F.3d 398, 402–03 (7th Cir. 2019) (internal quotation
marks omitted).
    To be sure, equitable tolling is rare. See Irwin v. Dep’t of
Veterans Aﬀs., 498 U.S. 89, 96 (1990) (“Federal courts have typ-
ically extended equitable relief only sparingly.”). But it re-
mains available here. Whether Herrera satisﬁes this test is a
factual inquiry beyond the scope of this interlocutory appeal,
so we leave this issue for the district court to consider on re-
mand.
12                                              No. 20-2076

                            III
  We therefore REVERSE the district court’s judgment and
REMAND for further proceedings consistent with this opinion.